The opinion ojthe Court was delivered hy

Hutchinson, C. J.
The Court are of opinion, that this testimony was correctly rejected. There is no pretence, that this objection goes to the competency of the witness. It was not offered for that purpose. And surely it can be no test of the particular grade of confidence, that should be placed in her testimony. There is a difference, in this respect, among persons of this character as well as others. If such a reputation should have any effect, it is merged in the evidence of general character in point of truth ; and the defendant can take every proper advantage of this, on the enquiry for the witness’s general character for truth. The authorities, cited by the plaintiff’s counsel, are pretty full in point; and such have been the decisions in this state,-on several jury trials : but the question has not probably before been revised by the Supreme Court. The reason assigned by Mr. Justice Wilde, in the case cited from Massachusetts Reports, is not altogether satisfactory, as a general rule. He says the evidence was immaterial, as the chastity of the witness was already impeached ; meaning by the facts she disclosed. This supposes that none but common prostitutes are found in this situation. This can not be a correct supposition. Undoubtedly some are seduced and ruined, with no connection with any but their seducer. The true reason is, that such a reputation is no certain, correct' test of truth. There is no way to ascertain, how far the reputation of a prostitute affects her truth, but by proving her character for truth.
The judgement of the county court is affirmed,